EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Bala Sundararajan on 8/12/2022.
The application has been amended as follows:
In the claims filed on 9/1/2020:

1. 	(Currently Amended) A method for accessing a disc space comprising the steps of:
providing a distractor and retractor assembly for insertion into a disc space, said assembly comprising:
a distractor portion;
a retractor portion configured to be mated to the distractor portion,
wherein the retractor portion is planar,
wherein the retractor portion comprises a pair of convex surfaces offset from a[[the]] midline of the retractor portion and extending from a lateral surface of the retractor portion
accessing the disc space[[d]] with the distractor and retractor assembly.
2. 	(Original) The method of claim 1, wherein the retractor portion comprises a keyway.
3. 	(Original) The method of claim 2, wherein the distractor portion comprises a keyed face that is capable of sliding into the keyway of the retractor portion.
4. 	(Original) The method of claim 2, wherein the keyway transitions into a slot.
5. 	(Currently Amended) The method of claim 4, wherein the keyway and slot are positioned along [[a]]the midline of the retractor portion.
6. 	(Original) The method of claim 1, wherein the disc space is a lumbar region of the patient.
7. 	(Original) The method of claim 1, further comprising inserting a second distractor portion into the retractor portion.
8. 	(Original) The method of claim 1, wherein the distractor portion comprises a distractor head fastened together with a distractor rod.
9. 	(Currently Amended) A method for accessing disc space comprising:
providing a combined distractor and retractor assembly, said assembly comprising:
a distractor portion;
a retractor portion configured to be mated to the distractor portion,
wherein the retractor portion is planar, and
wherein the distractor portion is configured to be removed from a disc space while the retractor portion is configured to remain in the disc space,
wherein the retractor portion comprises a pair of convex surfaces offset from [[the]]a midline of the retractor portion,
accessing the disc space[[d]] with the combined distractor and retractor assembly.
10. 	(Original) The method of claim 9, wherein the retractor portion comprises a keyway.
11. 	(Original) The method of claim 10, wherein the distractor portion comprises a keyed face that is capable of sliding into the keyway of the retractor portion.
12. 	(Original) The method of claim 10, wherein the keyway transitions into a slot.
13. 	(Currently Amended) The method of claim 12, wherein the keyway and slot are positioned along [[a]]the midline of the retractor portion.
14. 	(Original) The method of claim 9, wherein the retractor portion is flexible.
15. 	(Original) The method of claim 9, further comprising inserting a second distractor portion into the retractor portion.
16. 	(Original) The method of claim 9, wherein the distractor portion comprises a distractor head fastened together with a distractor rod.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Baynham et al. (US 6224599; “Baynham” herein) discloses a method/apparatus for accessing a disc space involving a distractor portion (e.g. 102) and a retractor portion (e.g. 104), but fails to disclose at least the retractor portion is planar and the retractor portion comprises a pair of convex surfaces offset from a midline of the retractor portion, as claimed. There would have been no obvious reason(s) to modify the Baynham method/apparatus to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modification(s) would have likely rendered the Baynham method/apparatus incapable of continuing to operate/behave in the particular manner set forth within the Baynham reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775